Citation Nr: 1538040	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia patellofemoral joint and patellofemoral joint pain of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disorder.

3.  Entitlement to service connection for a bulging disc in the back, to include as secondary to the service-connected left knee disorder.

4.  Entitlement to service connection for plantar fasciitis.

(The issues of service connection for posttraumatic stress disorder and for a gynecological/menstrual disorder were remanded by the Board in June 2015 and will be addressed in a separate decision if the appeal is returned to the Board.)



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves from October 1982 through July 2003.  She had active duty for training (ACDUTRA) from December 1982 to May 1983 and was ordered to active duty in support of Operations Desert Shield and Desert Storm from January 1991 through May 1991 and from August 1991 through February 1992.  She also had active duty from December 1995 through August 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that denied and increased rating for left knee disability, and denied service connection for right knee and low back disabilities.

In December 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge, and a transcript of the hearing has been included in the Veterans Benefits Management System (VBMS) file.  In February 2015, the Veteran testified at a videoconference hearing before a different Veterans Law Judge regarding the same issues; a transcript of that hearing has been associated with her VBMS electronic folder.  Both Veterans Law Judges who held the hearings are still employed at the Board and are also signatories to this Remand. 

All Veterans Law Judges (VLJ) who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members. See 38 U.S.C.A. § 7102(a). 

Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issue, a third VLJ is assigned to the panel after the second Board hearing has been held.  In Arneson v. Shinseki, 24 Vet. App. 379 (2012), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  As stated above, the Veteran testified at two hearings before two different VLJs currently employed at the Board concerning the issues listed above.  Thus, a third VLJ will be assigned to the panel deciding this appeal.  In a letter dated in June 2015, the Veteran was afforded the opportunity for a hearing before the third member of the decision panel.  She subsequently responded in June 2015 that she did not want an additional hearing.  Thus, there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  See id; 38 C.F.R. § 20.700(a) (2015).

In December 2014, these issues were remanded in order to afford the Veteran VA examinations and opinions.  

Relevant to the issue of service connection for plantar fasciitis, an April 2015 rating decision denied the Veteran's claim.  In May 2015, the Veteran submitted a notice of disagreement (NOD) with such decision.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if any action, on her part, is required.



REMAND

Relevant to plantar fasciitis, as noted in the Introduction, in an April 2015 rating decision, the AOJ denied the Veteran's service connection claim for such disability. In May 2015, the Veteran filed an NOD with respect to this issue.  The AOJ has not yet issued a statement of the case (SOC) with respect to the claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). Consequently, this matter must be remanded to the AOJ for the issuance of an SOC. Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status; a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

With regards to the issues on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a VA examination to determine the severity of her left knee disability in February 2010.  During the December 2012 Board hearing, the Veteran indicated that her left knee disability had increased in severity.  Thus, in December 2014 the Board found that an additional examination was necessary as the Veteran alleged worsening symptoms since her last VA examination.  Further, in regards to her service connection claims, the Board indicated that the February 2010 VA opinion regarding such issues was not adequate, as the February 2010 examiner indicated that the Veteran's claims file and VA medical history were not reviewed.  As such, a new opinion was deemed necessary.
A February 2015 VA joints examination request is noted in the VBMS file, however, there is no indication that such examination has been done.  As noted, the Veteran presented testimony with regards to these issues again at a February 2015 Board hearing, and during such hearing, she again reiterated her contentions that her left knee disability had increased in severity since her last examination in February 2010.  Moreover, in a July 2015 letter, the Veteran indicates, among other issues, increasing severity in her left knee.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine her current level of impairment with regard to her left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Additionally, remand is again required in order to obtain adequate opinions with regards to her current right knee and low back disabilities.

Finally, given the time that will pass during the processing of this remand, any updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran an SOC on the claim for service connection for plantar fasciitis, along with a VA Form 9, and afford her the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claim for service connection for plantar fasciitis, within 60 days of the issuance of the SOC.

2.  Obtain all VA treatment records relevant to the Veteran's bilateral knee and low back disabilities from July 25, 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected left knee disability; as well as the etiology of her right knee and low back disabilities.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should conduct range of motion studies of the left knee and indicate whether there is weakened movement, excess fatigability, incoordination or pain. These determinations should be expressed in terms of the degree of additional range-of motion loss that is due to any weakened movement, excess fatigability,  incoordination or pain to include on repetitive use and on flare ups.

The examiner should also offer comments and an opinion addressing the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed right knee disability was incurred during her period of active duty?

(b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed low back disability was incurred during her period of active duty?

(c) Is it at least as likely as not that the Veteran's currently diagnosed right knee and/or low back disabilities are secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by her service-connected left knee disability? 

In forming his/her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of her right knee and low back disabilities.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinions expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer any opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



_________________________________________________
SUSAN TOTH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




